 330 NLRB No. 74NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.The Davenport Lutheran Home and Service Employ-ees International Union, Local 73, AFLŒCIO.Case 33ŒCAŒ13138January 12, 2000DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS FOX ANDHURTGENPursuant to a charge filed on October 4, 1999, theGeneral Counsel of the National Labor Relations Boardissued a Complaint and Notice of Hearing on October 27,
1999, alleging that the Respondent has violated Section
8(a)(5) and (1) of the National Labor Relations Act by
refusing the Union™s request to bargain following the
Union™s certification in Case 33ŒRCŒ4397.  (Official
notice is taken of the ﬁrecordﬂ in the representation pro-ceeding as defined in the Board™s Rules and Regulations,Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB343 (1982).)  The Respondent filed an answer, with af-firmative defenses, admitting in part and denying in partthe allegations in the complaint.On December 8, 1999, the General Counsel filed aMotion for Summary Judgment.  On December 10, 1999,the Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain, but attacks the validity of the certification on thebasis of its objections to conduct alleged to have affectedthe results of the election in the representation proceed-ing.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, an Iowa not-for-profit corporation, with an office and place of business inDavenport, Iowa, the Respondent™s facility, has been
engaged in the business of providing long-term care and
related services for the elderly and infirm.During the 12-month period preceding issuance of thecomplaint, a representative period of time, the Respon-dent, in conducting its business operations, derived grossrevenues in excess of $100,000, and purchased and re-ceived goods valued in excess of $50,000 directly fromsuppliers located outside the State of Iowa.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held May 27, 1999, the Unionwas certified on September 8, 1999, as the exclusivecollective-bargaining representative of the employees inthe following appropriate unit:All full-time and regular part-time registered nurses andlicensed practical nurses employed by the Employer atits Davenport, Iowa facility; but excluding the Admin-istrator, Director of Nursing, Assistant Director ofNursing, Care Plan Coordinators, the Resident Care
Supervisor, charge nurses, service and maintenance
employees, office clerical employees, managerial em-ployees, guards and supervisors as defined in the Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B.  Refusal to BargainAt all times since September 8, 1999, the Union hasrequested the Respondent to bargain, and, since on orabout October 1, 1999, the Respondent has refused.  We
find that this refusal constitutes an unlawful refusal tobargain in violation of Section 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy refusing on and after October 1, 1999, to bargainwith the Union as the exclusive collective-bargainingrepresentative of employees in the appropriate unit, the
Respondent has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if an DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2understanding is reached, to embody the understandingin a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, The Davenport Lutheran Home, Davenport,Iowa, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain with Service Employees Inter-national Union, Local 73, AFLŒCIO, as the exclusivebargaining representative of the employees in the bar-gaining unit.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment, and ifan understanding is reached, embody the understanding
in a signed agreement:All full-time and regular part-time registered nurses andlicensed practical nurses employed by the Employer atits Davenport, Iowa facility; but excluding the Admin-istrator, Director of Nursing, Assistant Director ofNursing, Care Plan Coordinators, the Resident CareSupervisor, charge nurses, service and maintenanceemployees, office clerical employees, managerial em-ployees, guards and supervisors as defined in the Act.(b) Within 14 days after service by the Region, post atits facility in Davenport, Iowa, copies of the attachednotice marked ﬁAppendix.ﬂ1  Copies of the notice, onforms provided by the Regional Director for Region 33,after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
                                                       1 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂdefaced, or covered by any other material.  In the eventthat, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employedby the Respondent at any time since October 1, 1999.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
    Dated, Washington, D.C.  January 12, 2000    John C. Truesdale,                      ChairmanSarah M. Fox,                                 MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with Service Employ-ees International Union, Local 73, AFLŒCIO, as the ex-clusive representative of the employees in the bargainingunit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time registered nurses andlicensed practical nurses employed by us at our Daven-port, Iowa facility; but excluding the Administrator, Di-rector of Nursing, Assistant Director of Nursing, CarePlan Coordinators, the Resident Care Supervisor,
charge nurses, service and maintenance employees, of-fice clerical employees, managerial employees, guardsand supervisors as defined in the Act.THE DAVENPORT LUTHERAN HOME 330 NLRB No. 74